Citation Nr: 9910327	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-17 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for psoriasis, with 
arthritis involving multiple joints.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for elevated 
cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
January 1969.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 1996, by the Newark, New Jersey Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for psoriasis with arthritis involving 
multiple joints, hypertension and elevated cholesterol.  
Following the receipt of additional medical records, a rating 
action in February 1997 confirmed the previous denial of the 
veteran's claim for service connection for psoriasis with 
arthritis involving multiple joints, hypertension and 
elevated cholesterol.  The notice of disagreement with this 
determination was received in March 1997.  The statement of 
the case was issued in April 1997.  The substantive appeal 
was received in May 1997.  Additional VA treatment records 
were received in October 1997.  A supplemental statement of 
the case was issued in October 1997.  The appeal was received 
at the Board in December 1998.  


REMAND

The veteran essentially contends that service connection is 
warranted for psoriasis with arthritis involving multiple 
joints.  The veteran maintains that he developed psoriasis 
while on active duty and was treated for it while stationed 
in Germany.  His ex-wife indicates that the treatment was in 
Wurzburg, Germany in 1967 and that it should be in the Army 
medical records.  The Board believes that the RO should again 
request the veteran's service medical records especially any 
while he was stationed in Germany.  

Further, in a letter received in August 1998, the veteran 
reported that he has been found to be disabled by the Social 
Security Administration (SSA) and was currently receiving 
Social Security disability benefits.  He also reported recent 
VA treatment in Alaska and California.  The Board believes 
that both the Social Security and VA records of the veteran 
should be obtained and associated with the claims folder.  

In light of the contentions advanced by and on behalf of the 
veteran, the Board finds that further development is in order 
prior to appellate disposition of this case.  Accordingly, 
the Board hereby REMANDS this case to the RO for the 
following actions: 

1.  The RO should request the veteran's 
service medical records again, especially 
any during service in Germany including 
Wurzburg, Germany.  All records obtained 
should be associated with the claims 
folder.  The RO should place in the 
claims file copies of the correspondence 
documenting the efforts to obtain the 
records and the responses received.  

2.  The RO should contact the Social 
Security Administration to obtain records 
pertinent to the veteran's award of 
Social Security disability benefits, to 
include the medical evidence upon which 
the Administration's determination is 
based.  Once obtained, the records should 
be associated with the claims folder.  

3.  The RO should obtain all the 
veteran's VA treatment records, which are 
not currently in the claims folder, 
including those from Alaska and 
California.  All records obtained should 
be added to the claims folder.  

4.  The RO should readjudicate the 
veteran's claims for psoriasis with 
arthritis involving multiple joints, 
hypertension and elevated cholesterol.  
If the determination remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



